Citation Nr: 0533422	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
wound.

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  The veteran also 
filed a timely notice of disagreement to a March 2003 rating 
action denying service connection for residuals of a wound to 
the left thigh.  A statement of the case was issued in 
September 2003 on that matter, but the veteran did not file a 
substantive appeal within one year of being notified of the 
rating action or within 60 days of being issued a statement 
of the case and that matter is not currently before the Board 
for appellate review.  See 38 C.F.R. § 20.302 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. 
§ 5103A (West 2002).  

In a May 2000 correspondence, the veteran requested a hearing 
at the RO and a hearing was scheduled for March 2001.  
Subsequently, in a March 2001 correspondence, the veteran 
cancelled that hearing.  In his VA Form 9 dated in September 
2002, the veteran requested a hearing before the Board in 
Washington, D.C. and a hearing was scheduled for November 
2005.  Thereafter, in a September 2005 correspondence, the 
veteran stated he could not appear before the Board in 
Washington, D.C. and requested a Travel Board hearing at the 
RO.  A hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
38 C.F.R. § 3.103(c) (2005).  Therefore, the veteran must be 
provided an opportunity to present testimony at a Travel 
Board hearing at the RO before the Board may proceed with 
appellate review.

Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a hearing 
before a member of the Board at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


